﻿It is a great honour for me, as the representative
of the people of Guatemala and as President pro tempore
of the Central American Integration System, to
congratulate you, Mr. President, on your well-deserved
election to preside over the General Assembly at its fifty-
second session.
We wish to thank the President and the Secretariat
for their understanding in allowing us to alter protocol
and to address the Assembly in the form of a joint
presentation. We Central Americans deemed it necessary
and timely to do so because we wish in this way to
highlight the importance, the scope, the depth and the
extent of the changes that are taking place in Central
18


America after years of confrontation and suffering for our
peoples and our region.
We bring good news. Central America is undergoing
remarkable changes, and the Central American leaders wish
to share together here in this world forum the progress
achieved in our region. We bring news of peace, democracy
and development, news of understanding and cooperation,
news of accord and unity. Our region is leaving behind
years of internal war and authoritarianism to move into a
constructive stage of political, economic, social, cultural
and ecological strength, one that will enable us to enter the
new millennium with new hopes and achievements by our
peoples. And this new stage is being constructed with the
respectful participation and responsible support of the
international community.
We must recall that barely 12 years ago we Central
Americans were on the verge of a regional war and that our
countries were experiencing the with full intensity of being
one of the last settings of the so-called cold war. But then
negotiation prevailed over conflict and we found Central
American roads to peace, which led, 10 years ago to the
Esquipulas II Accords, embodying the procedure for a firm
and lasting peace in Central America.
The processes of dialogue and reconciliation moved
forward along difficult and complex roads. The heat of
battle was replaced by the warmth of debate. Weapons were
laid down, and we began the difficult but unpostponable
march towards reconciliation, towards a return to the rule
of law, towards democratic strengthening and towards
peaceful and constructive coexistence.
As may be recalled, at last year’s session I came
before the Assembly anticipating peace in my country. In
less than 10 months during 1996 we were able to complete
negotiations on seven specific peace accords in Guatemala
with the Unidad Revolucionaria Nacional Guatemalteca
(URNG) and thus, on 29 December of last year, we arrived
at the signature of the final Agreement on a Firm and
Lasting Peace. Thus we did put an end to the 36 years of
internal armed conflict that had torn at the very vitals of
my country.
As many here know, the process of complying with
the accords has advanced with firm steps. Thanks to the
will of the parties and the timely and determined
collaboration of the international community, in barely three
months the demobilization of the former guerrilla
combatants was completed, with the assistance of a military
Verification Mission of United Nations Blue Berets,
approved by the Security Council.
Without going into undue detail, I can reaffirm what
we reported a few days ago in my country: the process of
compliance with the peace accords is going forward
decisively with regard to all fronts and commitments. The
joint commissions envisaged in the accords have already
been established, thus creating the broadest and most
diversified structures of citizen participation in our
history. The commitments on investment and public
expenditure on health, education, justice and security for
the people are already reflected in detail in the budget for
next year, not only increasing the ratio of social
investment to levels unprecedented in our history but also
changing their orientation in order increasingly to favour
rural areas. The National Congress is ready to discuss the
agreed constitutional amendments. Similarly, the agreed
institutional reforms have begun to be implemented in all
areas. The process of the return of refugees from the
neighbouring brotherly country of Mexico will be
completed before the end of this year, and the guerrilla
organizations that formed part of the URNG, having been
demobilized, are returning to legality and are becoming a
political organization that will participate in future
elections.
All of these important changes in my country are
being verified and supported by the United Nations, for
which we are deeply thankful. All these changes can be
added to others that have already taken place in our
isthmus and that are enabling us to rediscover our
regional agendas of democratization and development.
Indeed, while peace negotiations were progressing and
maturing in Nicaragua, El Salvador and Guatemala, we
once again undertook to revitalize our regional integration
process. Following the finalization of the series of peace
negotiations, that process of integration and regional
development has taken on a renewed vigour and
dynamism and has recently received a further important
impetus. It gives us real pride and hope to be able to
share with the Assembly a brief summary of our advances
in that process and of the important decisions that we
have recently taken.
Fully aware that the region is going through a rare
historical moment, one characterized by the existence of
popularly elected Governments in all of the countries of
Central America and a situation of peace, we deem it
essential to design and implement regional and unified
responses to the demands of our peoples and the
challenges of globalization.
19


During the past three years we have made
extraordinary progress in our integration efforts, which
extend from a new conceptual horizon, one that has become
better balanced and more inclusive with the creation of the
Alliance for Sustainable Development and the establishment
of innovative regional projects to increase regional
competitiveness by means of joint efforts on the part of
Governments, academic centres and sectors of production.
We replaced the former common market in 1991 with
a new legal framework that created the Central American
Integration System (SICA). However, as we were also
convinced of the need to go beyond mere governmental
cooperation in our regional integration efforts, a few weeks
ago, in Panama, we took an important step towards
strengthening, deepening and developing our regional
cooperation. We agreed on the broadest possible review and
modernization of our regional institutional framework, as
we were convinced that the benefits of development to
which our people are entitled cannot be tapped by each
country separately — they are attainable only to a regional
community, because of the dynamics of today’s
increasingly interdependent environment.
For the first time, at our most recent meeting in
Managua, all the Governments of the area agreed that we
need to look beyond economic integration and clearly show
the will and resolve needed to direct our efforts towards a
possible regional political union, a community of
independent nations that pool their capabilities without
losing their individuality. And that is how we agreed to
begin the gradual and continuing process of setting up the
Central American Union, as a higher expression of
communitarian partnership stipulated in the 1991 Protocol
of Tegucigalpa.
Thus, we have taken the first step in a broad and
complex process that can bring us closer to the vision of a
Central American Union, with the ultimate goal of
producing the concrete results sought by our populations:
overcoming poverty, creating opportunities, increasing the
number of jobs, activating our production capacity,
increasing our competitiveness, equitable and unified
participation in the benefits of development, genuine
democratization, equitable access to an efficient system of
justice and the legitimate enjoyment of peaceful
coexistence.
We have redoubled our efforts to ensure that Central
America is more united and better prepared to face the
enormous challenges of its development and to respond
creatively and dynamically to the international demands of
our contemporary and ever changing world. We, the
Central American leaders, have come together to this
forum as genuinely united nations to demonstrate our
common aim of regional unity and the efforts we are
making to that end. We reiterate our deep appreciation for
the support and cooperation of the international
community to date, and I offer my best wishes for the
prosperity of all as the new millennium dawns.







